Title: To George Washington from Brigadier General Henry Knox, 19 February 1780
From: Knox, Henry
To: Washington, George


          
            Sir
            Morris-Town 19th February 1780
          
          I have the honor to enclose to your Excellency duplicates of returns which this day I have sent to the board of War—altho your Excellency has not requir’d them, I think it proper they should be in your possession. I have the honor to be with the greatest respect Your Excellency’s Obedient Servant
          
            H. Knox
          
         